Hamilton App. Nos. C-020012, C-020013, C-020015 and C-020021, 146 Ohio App.3d 526, 767 N.E.2d 286, 2002-0hio-1634. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. On August 8, 2003, appellant city of Cincinnati filed a list of additional authorities with the names of several attorneys. Whereas Elizabeth S. Haile is not admitted to practice law in the state of Ohio and has not sought admission pro hac vice as required by S.Ct. Prae.R. 1(1) and (2),
IT IS ORDERED by the court, sua sponte, that the name of Elizabeth S. Haile be stricken from the list of additional authorities and Elizabeth S. Haile shall not be permitted to participate in this case.